Citation Nr: 1000794	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a pulmonary 
disability.

2. Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Michael Taub, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to September 
of 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In September 2009 the Veteran testified at a Central Office 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  The Veteran withdrew her appeal concerning entitlement to 
service connection for a pulmonary disability via her 
representative's November 2009 letter.  

2.  The Veteran is shown to have first definitively 
manifested her schizophrenia during her period of active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a 
pulmonary disability have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  As the statutory presumption of soundness is not rebutted 
by clear and unmistakable evidence, the Veteran's 
schizophrenia disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107, 
7104; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

The Veteran's representative submitted a written statement in 
November 2009 indicating that she was withdrawing her appeal 
for entitlement to service connection for a pulmonary 
disability.  Therefore, the Board finds that the appeal for 
the claim has been withdrawn.  38 C.F.R. § 20.204.  

As the appellant has withdrawn her appeal as to the issue of 
entitlement to service connection for a pulmonary disability 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  Therefore, 
the Board has no jurisdiction to review the issue.  
Accordingly, the issue of entitlement to service connection 
for a pulmonary disability is dismissed.

II. Service Connection for a Psychiatric Disability

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  

The Veteran contends that her acquired psychiatric disorder 
was incurred or aggravated during her active military 
service.  The report of her October 1972 service entrance 
examination shows that she was not found to have any 
psychiatric abnormality.

In June 1973 the Veteran was scheduled for a court-martial 
due to repeated failure to report to her duty station.  In 
July 1973 the Veteran submitted a request for an undesirable 
discharge in lieu of a court-martial.  However, in a letter 
dated in July 1973, Dr. P.S, a private physician, reported 
that the Veteran had been under his psychiatric care from May 
to June 1971 and from November 1971 to May 1972.  Diagnoses 
at the time were passive-aggressive personality, 
homosexuality, and "paranoid reaction (possible emergence of 
schizophrenic psychosis)."  The Veteran recovered with 
treatment.  Despite no longer being in paranoid psychosis, it 
was felt that her remission was not stable.  Having been a 
psychiatrist in the Army, Dr. P.S. opined that the Veteran's 
illness would be 'especially prone to decompensation in the 
military.'

In August 1973, a Medical Board examiner conducted a thorough 
evaluation of the Veteran's psychiatric state.  He noted the 
history as provided by Dr. P.S..  The examiner stated that 
the Veteran's basic problems probably began at age 14 when 
her mother died.  She experienced deterioration in all levels 
of social and intellectual functions.  The Veteran indicated 
a reasonable adaptation to basic training, but during her 
time in advanced training, she was on sick call two to three 
times per week, unable to function on duty and had a marked 
increase in all physical and somatic complaints.  The 
examiner opined that the Veteran's current state perfectly 
fit the description, diagnoses and predictions of Dr. P.S..  
In addition, the examiner opined that the whole situation of 
the Veteran's deteriorating mental sate under stress had been 
compounded by her multiple legal difficulties, with Article 
15's, reprimands and threats of court martial.  The examiner 
diagnosed the Veteran with schizophrenia, paranoid type and 
schizophrenia, latent type.  

In an August 1973 Medical Board Proceedings report, it was 
determined that the Veteran was medical unfit for further 
military service due to her schizophrenia and that it had 
existed prior to service.  

Following service, the earliest treatment records located in 
the claims file for psychiatric complaints date from 1993.  
The various records show the Veteran suffered from a variety 
of psychological issues and the Social Security 
Administration (SSA) adjudged the Veteran disabled for their 
purposes as of December 1992, with a primary diagnosis of 
schizo-affective disorder.  VA treatment records from the 
early 2000s show the Veteran suffered from schizophrenia.  

The Veteran's uncle has provided contentions in September 
2003 and April and June 2004 that the Veteran has suffered 
from mental difficulties since service.  

During the Veteran's October 2003 hearing before a Decision 
Review Officer (DRO), she testified that from the period of 
her discharge from service to her becoming eligible for SSA 
disability, she had roughly 54 jobs.  The Veteran also 
testified that she traveled with friends, tried to work and 
was abused by several men during this time.  

During the Veteran's September 2009 hearing before the 
undersigned, she testified that she had seen a psychiatrist 
prior to service to help her cope with her mother passing 
away and dealing with her family.  She was not dealing with 
issues such as suspicion or paranoia.  Once she began 
advanced training in service, she started developing paranoia 
and testified as to helicopters she thought were following 
her around.  She began to feel as though everyone was against 
her.  She would not remember going someplace and would hear 
voices telling her to do things.  Her symptoms have continued 
ever since service.  

An October 2009 VA examiner, who examined the Veteran, noted 
that a review of VA records showed the Veteran with a 
significant psychiatric history of schizophrenia with 
multiple hospitalizations, the most recent in 2003 for 
paranoid delusions, prominent thought disorder, along with 
auditory and visual hallucinations, including command 
hallucinations to harm herself.  The examiner indicated she 
reviewed the August 1973 evaluation of the Veteran and agreed 
with it.  The October 2009 VA examiner opined that the 
Veteran continues to have a diagnosis of schizophrenia, which 
is a continuance of the same condition which the August 1973 
Medical Board examiner diagnosed.  The VA examiner went 
through the rest of the Veteran's symptoms and history and 
diagnosed the Veteran with schizophrenia, paranoid type.  The 
examiner again opined that the Veteran's current illness was 
consistent with the diagnosis made while the Veteran was in 
service and is a continuation of the schizophrenia.  The 
examiner commented that the Veteran's severe paranoia and 
paranoid delusions preclude her from working with others.  

In analyzing this case, the initial question for the Board is 
whether the Veteran's currently diagnosed schizophrenia 
preexisted service.  

Here, the "presumption of soundness" under 38 U.S.C.A. 
§ 1111 applies, as there was an induction examination in 
which the later-diagnosed-of schizophrenia was not detected.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The burden of proof 
is thus on the Board to rebut the presumption by producing 
clear and unmistakable evidence that an injury or disability 
existed prior to service.  Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  

In the present case, there is at least one piece of 
documentation confirming that the Veteran was treated for 
psychiatric symptoms prior to service.  The Board is also 
aware that the Medical Board documents contain the opinion 
that her schizophrenia preexisted service.  However, the 
standard for the Board, as noted above, is clear and 
unmistakable evidence to rebut the presumption of soundness.  

In Kinnaman, the Court of Appeals for Veterans Claims (Court) 
held that a final diagnosis four months after induction into 
service did not in itself show clearly and unmistakably that 
the disease existed before service, when that disease was not 
noted on the Veteran's entrance physical.  Kinnaman, 4 Vet. 
App. at 27.  The record in that case also contained other 
evidence that a doctor indicated it was "probable" that the 
Veteran's condition began before service.  Id.  The Court 
also held that the doctor's statement that there were signs 
which indicate or suggest that the condition was present 
prior to induction and his opinion that it was probable, but 
not absolutely certain, that the condition began prior to 
service, when considered with the other evidence, did not 
constitute clear and unmistakable evidence.  Id.  

The Board finds that the case at hand is quite similar to 
Kinnaman.  Here, the Veteran's induction physical in October 
1972 was normal, and she was not diagnosed with schizophrenia 
until August 1973, eight months after the beginning of her 
active duty in January 1973.  In addition, a doctor that 
treated the Veteran for psychiatric symptoms before service 
diagnosed "paranoid reaction (possible emergence of 
schizophrenic psychosis)" (emphasis added).  The August 1973 
Medical Board examiner also opined that the Veteran's basic 
problems "probably" began with the death of her mother.  
Given the normal induction examination, in-service diagnosis 
eight months after beginning service, absence of definitive 
pre-service medical records and the uncertainty expressed by 
the Dr. P.S. and the August 1973 Medical Board examiner, the 
Board finds that like in Kinnaman, the evidence falls short 
of that high standard of clear and unmistakable evidence.  As 
such, the presumption of soundness under 38 U.S.C.A. § 1111 
applies, and the question become whether the Veteran's 
schizophrenia was incurred in service.  

In this regard, the Board notes that the Veteran was treated 
for schizophrenia during service, underwent a Medical Board 
that found her unfit for service because of this disorder, 
and, in fact, received an early discharge because of this 
disorder.  Therefore, there is evidence of the disability in 
service. There is of record testimony from the Veteran and 
contentions from the Veteran's uncle that the Veteran has 
suffered from her schizophrenic symptoms ever since service.  
There are treatment records from the early 1990s to present 
that show treatment for a psychiatric disability, including 
the fact that the Veteran currently receives SSA disability 
benefits for her disorder.  In addition, an October 2009 VA 
examiner opined that the Veteran has a current diagnosis of 
schizophrenia which is a continuance of the same condition 
which the August 1973 Medical Board examiner diagnosed.  

Overall, the Board has reviewed all of the evidence of record 
and concludes that it is clear that the question of whether 
the Veteran's current schizophrenia first manifest in service 
is, at minimum, in equipoise.  When there is approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, as the evidence is at least in 
equipoise, the benefit of the doubt doctrine is applicable 
and the Veteran prevails.  The claim for service connection 
for a psychiatric disability is granted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable determination contained herein, however, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

The appeal for entitlement to service connection for a 
pulmonary disability is dismissed.  

Service connection for a psychiatric disability, including 
schizophrenia, is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


